The Disciplinary Review Board having filed with the Court its decision in DRB
*126817-123 concluding that RAPHAEL J. GLINBIZZI of NEWARK, who was admitted to the bar of this State in 1983, should be censured for violating RPC 1.9(c) (using information relating to a former representation to the disadvantage of the former client); RPC 8.4(b) (commission of a criminal act that reflects adversely on the attorney's honesty, trustworthiness, or fitness as a lawyer in other respects; and RPC 8.4(c) (conduct **583involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that RAPHAEL J. GLINBIZZI is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.